Citation Nr: 0910466	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-24 985A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability. 

4.  Entitlement to an effective date earlier than December 
30, 2004, for the grant of service connection for the 
bilateral knee disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from January 1976 to January 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

As support for his claims, the Veteran testified at a 
February 2009 videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

The Board is remanding the claims for higher initial ratings 
for the bilateral (i.e., right and left) knee disability to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  Whereas the 
Board is going ahead and deciding the other claims for 
service connection for residuals of a right foot injury and 
for an earlier effective date for the grant of service 
connection for the bilateral knee disability.


FINDINGS OF FACT

1.  As he acknowledged during his recent hearing, the Veteran 
does not have a current diagnosis of a right foot disability, 
so there are no present residuals, irrespective of whether he 
injured this foot while in the military.

2.  Despite his contentions to the contrary, there is no 
documentation the Veteran filed a claim for his bilateral 
knee disability within one year of his discharge from the 
military in January 1980; instead, the first indication of a 
claim for this disability was his August 1984 application (VA 
Form 21-526).

3.  The RO denied the Veteran's August 1984 claim for a 
bilateral knee disability in March 1985, and although 
appropriately notified of that decision and apprised of his 
procedural and appellate rights, he did not appeal.

4.  On December 30, 2004, the RO received the Veteran's 
petition to reopen his previously denied claim for service 
connection for a bilateral knee disability.

5.  Service connection for the bilateral knee disability was 
eventually established, with initial 10 percent ratings 
assigned per knee effective retroactively from December 30, 
2004, the date of receipt of the petition to reopen this 
claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability due to 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2008).

2.  The criteria are not met for an effective date earlier 
than December 30, 2004, for the grant of service connection 
for the bilateral knee disability.  38 U.S.C.A. § 5110 
(West Supp. 2005); 38 C.F.R. §§ 3.105, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.	The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005, prior to the initial adjudication of his claims 
in June 2005.  The letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A second letter complying with Dingess, apprising him of the 
downstream disability rating and effective date elements of 
his claims, was sent in January 2007, and since providing 
that additional Dingess notice, the RO has readjudicated his 
claims in the April and October 2008 SSOCs.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
requested his private medical records from Mid State 
Orthopaedic and Sports Medicine Center, which in response 
informed VA in an August 2007 letter that no records were 
available for the time period requested.  The Veteran was 
notified of this and the steps he would need to take to 
obtain earlier records from Mid State.  He did not respond.  
There is no indication of any other outstanding records 
pertaining to his claims.  38 C.F.R. § 3.159(c)(1), (2) and 
(3).

During the recent February 2009 videoconference hearing, the 
Veteran's representative requested a VA compensation 
examination to determine the specific diagnosis concerning 
the Veteran's claimed right foot disorder, and for a medical 
nexus opinion indicating whether the diagnosis is 
attributable to his military service - and, in particular, 
to an injury in service.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
VA must provide a medical examination in a service-connection 
claim when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or 


persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81. See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, however, although the Veteran does appear to have 
injured his right foot during service, in 1977, there is no 
indication of a current right foot disorder.  So regardless 
of that injury, he does not have any evidence suggesting he 
has current residual disability, except for his 
unsubstantiated lay allegations, which, alone, are 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (VA is 
not obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement).  Accordingly, the Board 
finds that no further notification or assistance is necessary 
to meet the requirements of the VCAA or Court.

II.	An Effective Date Earlier than December 30, 2004, for 
the Veteran's Service-Connected Bilateral Knee 
Disability

Service connection was granted for right and left knee 
chondromalacia in June 2005 with a retroactive effective date 
of December 30, 2004.  The Veteran believes the effective 
date should be the day after he left service, January 14, 
1980, because he filed a claim within one year of his 
discharge, or alternatively, that the effective date should 
be the day he filed a subsequent claim, August 14, 1984.  For 
the reasons and bases discussed below, however, the Board 
finds no basis for assigning an earlier effective date.

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal the decision by filing a notice of disagreement 
(NOD) within the one-year period prescribed in 38 U.S.C.A. § 
7105(b)(1), and a substantive appeal (VA Form 9 or equivalent 
statement) within 60 days of the SOC or within the remainder 
of the one-year period following notification of the decision 
in question, the decision becomes final and binding on him 
based on the evidence then of record and the claim may not 
thereafter be reopened or allowed, except upon the submission 
of new and material evidence or a showing that the prior 
final decision contained clear and unmistakable error (CUE).  
See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.105, 
20.200, 20.201, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305, and 20.306.  

His contention to the contrary notwithstanding, there is no 
documentation the Veteran filed a claim for his bilateral 
knee disability within one year of his discharge from the 
military in January 1980.  Instead, the first indication of a 
claim for this disability was his August 1984 application (VA 
Form 21-526).  The RO denied his claim in March 1985.  And 
although appropriately notified of that decision and apprised 
of his procedural and appellate rights, he did not appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  Moreover, an earlier effective 
date of August 14, 1984 (the date he filed his original 
claim) cannot be assigned.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 3.160(d), 20.200, 20.302, 20.1103.  The Veteran has 
not alleged in his pleadings that there was CUE in that March 
1985 rating decision, and this is not otherwise indicated by 
the evidence on file at the time of that decision.  38 C.F.R. 
§ 3.105(a).  



The Veteran has simply argued, instead, that he did not 
receive a copy of that March 1985 rating decision, so 
presumably was unaware that it had been issued.  But the 
Court has ruled that there is a presumption of administrative 
regularity under which it is presumed that Government 
officials have properly discharged their official duties - 
including insofar as mailing notices, etc.  The Court has 
held that this presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  See, too, Butler v. Principi, 244 F.3d 1337, 1340 
(2001); Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  There is no such evidence in this case, 
however.  The Veteran's mere assertion that he did not 
receive a copy of that March 1985 rating decision is 
insufficient to rebut the presumption of regularity in the 
administrative process.  For VA purposes, "notice" means 
written notice sent to a Claimant as his or her most recent 
address of record.  38 C.F.R. 3.1(q).  See, too, Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) and Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995).  The presumption of 
administrative regularity does not diminish the Claimant's 
responsibility to keep VA informed of changes of address.  If 
he does not do so, VA is not obligated to "turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

Here, in the Veteran's claims file (c-file) is a copy of the 
March 1985 letter apprising him of the denial of his claim 
for service connection for a bilateral knee disorder.  And 
the letter explained what he needed to do if he disagreed 
with the decision and wanted to appeal it.  During his recent 
February 2009 hearing, he acknowledged that the mailing 
address on that March 1985 letter was his correct address at 
that time.  Thus, the Board finds that he was properly and 
promptly notified of that March 1985 rating decision denying 
his claim, as the record lacks clear evidence to rebut the 
presumption of administrative regularity.



In other testimony during his hearing and in written 
statements that he and his representative have submitted at 
other times during the course of his appeal, the Veteran 
argued that the effective date should nonetheless go back to 
when he left service in January 1980 because it was noted in 
his STRs that he had this condition.

Unfortunately, this type of argument has been considered and 
rejected by the Court in previous cases.  When the Veteran 
first developed the condition at issue is not determinative 
of the effective date once the condition is service 
connected, rather, the latter of the date of receipt of his 
claim or the date entitlement arose.  Moreover, as explained, 
finality of prior decisions that were not appealed also 
affects the ultimate effective date.  The Court has held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding the plain meaning of § 5110 to be that 
"the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective date under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the Veteran "first sought to reopen his claim").  
Accordingly, the Veteran is not entitled to an earlier 
effective date of August 1984 or January 1980.



A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the Department.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  An informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  
Here, though, as there is no evidence of a claim filed within 
one year after service, or of an appeal of the August 1984 
claim that the RO denied in March 1985, the Veteran is not 
entitled to an effective date retroactive to either of those 
earlier points in time.

Instead, it was not until December 30, 2004, that the Veteran 
filed a petition to reopen his claim for service connection 
for a bilateral knee disorder.  And service connection was 
subsequently established in the June 2005 RO decision at 
issue for bilateral (i.e., right and left) knee 
chondromalacia.  The RO assigned an effective date of 
December 30, 2004, for the grant of service connection for 
this disability, as this was the date of receipt of the 
Veteran's petition to reopen this previously denied, 
unappealed, claim.  This date is the correct effective date.

The Board is not disputing the Veteran had bilateral 
chondromalacia patella prior to filing the December 30, 2004, 
petition to reopen this claim.  Indeed, this is clearly 
evident from the mere fact that he had earlier filed a claim 
for this same disability in August 1984.  But that, again, is 
not the dispositive issue.  Rather, according to the 
applicable statute and regulation, and case law, the 
effective date for the grant of service connection for this 
disability may be no earlier than the actual date of receipt 
of his petition to reopen this claim - which, as mentioned, 
was not until December 30, 2004.  There simply is no legal 
entitlement to an earlier effective date prior to when he 
filed the petition to reopen this claim.  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed with VA.  See 
again Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

Since, for these reasons and bases, the preponderance of the 
evidence is against this earlier-effective-date claim, the 
provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. §§ 3.102, 4.3 
regarding reasonable doubt are not applicable, and the claims 
must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

III.	Service Connection for a Right Foot Disorder, as a 
Residual of Injury

The Veteran claims he has a right foot disorder as a result 
of an accident in service.  During his recent February 2009 
hearing, he testified that he injured this foot while in the 
military when it was smashed between generators on a truck.  
For the reasons and bases discussed below, however, the Board 
finds no basis for granting service connection, irrespective 
of that injury in service.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases like arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.309 
(2008).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is also permissible for a condition 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
the disorder was incurred in service.  38 C.F.R. § 3.303(d).



In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs show he was treated for a swollen right 
foot and sprained right ankle in July 1977 after a heavy 
object slid against it.  However, X-rays taken at the time 
showed no fracture or dislocation and no residual effects of 
the injury were noted on subsequent annual examinations, 
including the separation examination in December 1979.  
Additionally, he has not submitted any evidence of subsequent 
complaints, treatment or diagnosis of any type of right foot 
disability which would satisfy the first requirement of 
Hickson, supra.  Indeed, during his recent February 2009 
videoconference hearing, he acknowledged that he does not 
have a current diagnosis of a right foot disability, so there 
are no present residuals, irrespective of whether he injured 
this foot while in the military.  He said doctors have been 
unable to determine a specific diagnosis.  Thus, in the 
absence of competent medical evidence showing a clinical 
diagnosis of a current right foot disability, his claim must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has a disability existing 
on the date of the application, not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).



The Board also has considered the Veteran's lay statements.  
While he may well believe that he has a right foot disability 
as a residual of the injury in service, as a layman without 
any medical training and expertise, he simply is not 
qualified to render a probative medical opinion concerning 
this.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms like pain, etc., 
he may have personally experienced during service and during 
the many years since, but not the cause of them in terms of 
whether they are associated with a right foot disorder as a 
residual of an injury during his service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Without further evidence to corroborate the Veteran's alleged 
condition, he cannot be granted service connection for this 
condition.  Consequently, for these reasons and bases, the 
preponderance of the evidence is against his claim, and the 
benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  The Board must therefore deny 
his claim.


ORDER

The claim for an effective date earlier than December 30, 
2004, for the Veteran's service-connected bilateral knee 
disability is denied.

The claim for service connection for a right foot disorder, 
as a residual of injury, also is denied.




REMAND

The Veteran was granted service connection for the bilateral 
knee disorder in June 2005.  Based on the results of a 
contemporaneous June 2005 VA examination, the RO assigned 10 
percent ratings for each knee.  During his February 2009 
videoconference hearing, however, the Veteran stated this 
condition had worsened since that June 2005 VA examination.  
And, as a consequence, his representative asked that another 
VA examination be performed prior to the adjudication of the 
claims for higher initial ratings.

VA is required to make reasonable efforts to assist a Veteran 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2005).  This duty to assist 
includes conducting a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When, for example, the available evidence is too old for an 
adequate evaluation of the Veteran's current symptomatology, 
the duty to assist requires a contemporaneous 
medical examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Because the Veteran alleges his bilateral knee disability has 
worsened since his last VA examination nearly four years ago, 
another examination is needed to assess the current severity 
of his disability.  See, e.g., Snouffer v. Gober, 10 Vet. 
App. 400 (1997) (where Appellant complained of increased 
hearing loss two years after his last audiology examination, 
VA should have scheduled him for another examination).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate examination to assess the 
current severity of his bilateral knee 
disability.  This includes determining 
the current range of motion in his knees 
on flexion and extension, as well as 
determining the extent of the instability 
(slight, moderate or severe).  The 
examiner should also indicate whether the 
Veteran has additional functional 
impairment, such as additional limitation 
of motion, above and beyond that shown 
due to such symptoms as pain, excess or 
premature fatigability, weakness, and/or 
incoordination, including during times 
when his symptoms are most prevalent 
("flare-ups") or during prolonged use.  
And, if possible, the examiner should try 
and quantify the extent of this 
additional functional impairment, 
including in terms of just how much it 
further restricts the Veteran's range of 
motion.  The examiner must review the 
claims file for the pertinent medical and 
other history, including a copy of this 
remand, and conduct all diagnostic 
testing and evaluation deemed necessary 
to assess the current severity of the 
disability.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.



2.  Then readjudicate the claims for 
higher initial ratings for the right and 
left knee disabilities in light of the 
additional evidence.  If the claims are 
not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


